Citation Nr: 1337481	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for the purposes of establishing eligibility for Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973.  He died in March 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012, the appellant appeared and testified before the undersigned Veterans' Law Judge at a Travel Board hearing.  The hearing transcript is associated with the claims folder.

The appellant claims entitlement to accrued benefits based upon a claim of service connection for hepatitis C, liver cancer, and a nonservice-connected pension.  (See July 2012 Hearing Transcript p. 3).  This issue of accrued benefits is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant was born in October 1960.

2.  The appellant and the Veteran were married in September 1991.

3.  The Veteran died in March 2004.

4.  The appellant remarried to J. H. in September 2006 and remains married.


CONCLUSION OF LAW

The appellant is not eligible for Dependency and Indemnity Compensation (DIC) benefits as the remarried widow of a Veteran as a matter of law.  38 U.S.C.A. §§ 101(14), 103, 1310, 1311 (West 2002); 38 C.F.R. §§ 3.5, 3. 50, and 3.55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish entitlement to DIC benefits as the surviving spouse of the Veteran. 

As will be addressed below, the Board finds that the appellant is not eligible for DIC benefits because she does not have standing due to her remarriage after the Veteran's death.

The relevant facts in this case are not in dispute. The appellant was born in October 1960.  She married the Veteran in September 1991.  This marriage was terminated by the Veteran's death in March 2004.

The appellant remarried in September 2006 and remains married. 

DIC is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected death.  See 38 U.S.C.A. §§ 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Generally, a surviving spouse means a person of the opposite sex who was legally married to the veteran at the time of his death, and has not since remarried.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3. 50(b).  Exceptions to the remarriage bar include a voiding or annulment of remarriage.  See 38 U.S.C.A. §§ 103(d)(1), 1311(e); 38 C.F.R. § 3. 55(a)(1).

An amendment to Title 38 of the United States Code, effective January 1, 2004, added an additional exception to the remarriage bar for surviving spouse benefits stating that the remarriage after age 57 of the surviving spouse of a veteran shall not bar the furnishing of specified benefits, such as DIC, to such person as the surviving spouse of the veteran.  Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been amended to reflect this statutory change stating that the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to DIC compensation under 38 U.S.C.A. § 1311.  71 Fed. Reg. 29082 (May 19, 2006) (codified at 38 C.F.R. § 3. 55(a)(10)).

The appellant was less than 57 years old at the time of her remarriage to her current spouse.  As a matter of law, she is precluded from receiving DIC benefits as the surviving spouse of a Veteran.  The Board has no authority to award a benefit to a claimant that has no basis under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The United States Congress provided an exception to the remarriage bar of a surviving spouse if remarriage occurred after age 57, but did not provide this exception to a surviving spouse who remarried prior to age 57.  The Board can only determine whether the appellant meets all of the requirements of the benefit being sought and, if she is not entitled to the benefit as specified by the statutes enacted by Congress and VA's implementing regulations, the benefit cannot be awarded regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board has no option but to decide this case in accordance with the applicable law.  The appellant's claim for recognition of the surviving spouse of the Veteran for the purposes of seeking DIC benefits must be denied as a matter of law.

VA has certain notice and assistance requirements pursuant to the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  However, VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004).  As the evidence of record reflects that the appellant remarried prior to the age of 57 she is precluded from seeking DIC benefits as a matter of law.  VCAA notice, therefore, is not required.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VCAA was not applicable where the outcome was controlled by the law, and the facts were not in dispute).  


ORDER

The appellant's claim for recognition as the surviving spouse of the Veteran is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


